The CotmT.
Without determining the question ho# far this court, as a court of equity, or the'court in which the decree was passed, had power to allow to a provisional trustee a propel’ compensation for his services, in a case in 1 which he should appear to be clearly entitled.to compensation, upon which point the court do not iniend to give any opinion, we think, that even supposing that the appellant might have been entitled to a reasonable compensation for his services, before his refusal to deliver over the estate and effects of the insolvent, he forfeited any claim which he might have so had, by reason of his having so Refused to *435deliver, as the court have no doubt he was bound to’ do, upon the demand made on him by the appellee as permanent trustee. .Fur the same reason he is liable for interest.
DECilEE AfmtMKD.